Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Williams on 8/8/2022.

The application has been amended as follows: 

IN THE CLAIMS:

	In claim 5 “permitting and preventing” was changed to --permit and prevent--.
	Claim 10 was changed to be dependent on claim 5.
	In claim 12 “permitting and preventing” was changed to --permit and prevent--.
	The second claim 17 was changed to claim 18.
	Claim 18 was changed to claim 19.
	Claim 19 was changed to claim 20.
	Claim 20 was changed to claim 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a heat shrink gas gun including a trigger guard with a through hole corresponding to a cavity in a handle, through which an igniter and trigger are installed and able to be replaced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clune (US Patent No. 6,059,479) - pop out igniter
Hansen (US Patent No. 5,798,601) - replaceable igniter
Peterson et al (US Patent No. 4,683,370) - hot air gun with trigger guard
Mohr (US Patent No. 3,936,678) - replaceable igniter
Boivin (US D856,769) - hot air gun with trigger guard


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762